DETAILED ACTION
Response to Arguments
Applicant's arguments  with respect to rejections to claim 1 have been fully considered but are moot in light of new grounds of rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 10, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rithe  in view of Patwardhan (US20110206254)

Regarding claim 1, Rithe teaches a method of assessing pigmentation of skin comprising: 
obtaining a cross-polarized image of skin (102 in Fig. 1; [0060], Imaging techniques such as multi-spectral imaging with polarized light; Fig. 10).
determining a level of a pigment of the skin ([0005], accurately determine lesion contours), including performing a transformation procedure on the cross-polarized image([0034], white-balance calibration with a color chart and enhance contrast), the level of the pigment being determined in accordance with a brightness of the transformed cross-polarized image([0035], Based on a model of images with intensity inhomogeneities, the region-based image segmentation…defines a local clustering criterion function for the image intensities); 
determining an area in which the brightness of the transformed cross-polarized image ([0035], Based on a model of images with intensity inhomogeneities, the region-based image segmentation … defines a local clustering criterion function for the image intensities);
generating at least one of a metric indicative of the level of the pigment or a metric indicative of the area ([0035], a local clustering criterion; [0055], a sequence of image segmentations using LSM for lesion contour detection; Fig. 3); and
 causing the at least one metric to be displayed (Fig. 3, Fig. 5), stored, transmitted or further processed.  
Rithe does not expressly teach wherein the transformation procedure includes at least one of a color space transformation or a Red/Brown/X transformation.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Rithe with that of Patwardhan, by substituting the white balance based on color chart in Rithe with the RBX transformation in Patwardhan.
One of ordinary skill would have been motivated to do such combination in order “obtain pigmentation data” (Pathwardhan, [0040]).

Regarding claim 2, Rithe in view of Pathwardhan teaches the method of claim 1, comprising: 
modifying the image to indicate the at least one metric (Rithe, [0055], a sequence of image segmentations using LSM for lesion contour detection; Fig. 3); and 
causing the modified image to be displayed (Rithe, Fig. 3; Fig. 5), stored, transmitted or further processed.  
Regarding claim 3, Rithe in view of Pathwardhan teaches the method of claim 1, comprising: pre-processing the image before determining the level of the pigment (Rithe, 104 in Fig. 1; [0032], methods for color correction for 104 of acquired images can be performed).  
Regarding claim 4, Rithe in view of Pathwardhan teaches the method of claim 1, comprising: modifying the image to indicate the level of the pigment and the area (Rithe, [0055], a sequence of image segmentations using LSM for lesion contour detection; Fig. 3); and 
causing the modified image to be displayed (Rithe, Fig. 3; Fig. 5), stored, transmitted or further processed.  
claim 5, Rithe in view of Pathwardhan teaches the method of claim 4, wherein the level of the pigment is indicated by color (Pathwardhan, [0040], a Brown component provides an indication of the distribution of melanin).
Regarding claim 6, Rithe in view of Pathwardhan teaches the method of claim 1, wherein obtaining the cross-polarized image includes: illuminating the area of skin with polarized light of a first orientation; and capturing the image through a polarized filter of a second orientation, wherein the first and second orientations are mutually orthogonal (1010 in Fig. 10).  
Regarding claim 7, Rithe in view of Pathwardhan teaches the method of claim 1, wherein the pigment includes melanin (Pathwardhan, [0040], a Brown component provides an indication of the distribution of melanin).  
Regarding claim 8, Rithe in view of Pathwardhan teaches the method of claim 1,  wherein the image has been captured with at least one of blue illumination or through blue filtering(Pathwardhan , [0071], The illumination wavelengths may be monochromatic … blue).  

Regarding claim 10, Rithe in view of Pathwardhan teaches the A non-transitory computer-readable storage medium (Rithe, Abstract, computer-readable medium) having stored there on a computer program comprising instructions for causing the skin imaging apparatus to perform the method of claim 1. 

Regarding claim 20, Rithe in view of Pathwardhan teaches the method of claim 4, wherein the level of the pigment in the area is within one of a plurality of ranges, with pigmentation levels in each range being indicated in the modified image by a color associated with the range (Rithe, Fig. 3).

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rithe  in view of Patwardhan, further in view of Patwardhan_2 (US 20090137908)
Regarding claim 9, Rithe in view of Patwardhan teaches the method of claim 1.
Rithe in view of Patwardhan does not expressly teach
determining a hemoglobin absorption distribution of the skin; and 

However, Patwardhan_2 teaches
determining a hemoglobin absorption distribution of the skin ([0029], images captured using green light for illumination have been used to obtain distribution maps of hemoglobin); and 
correcting the cross-polarized image using the hemoglobin absorption distribution ([0075], correct or normalize corresponding fluorescence images … using…. hemoglobin absorption information)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Rithe in view of Patwardhan with that of Patwardhan_2, by using green light illumination on the skin in Rithe in view of Patwardhan, and correcting images with collected distribution maps of hemoglobin from the green light illumination, and correct the image following the teaching of Patwardhan_2.
One of ordinary skill would have been motivated to do such combination for the purpose of “evaluating and/or classifying skin lesions” (Patwardhan_2, [0075]).

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGENG SUN whose telephone number is (571)272-3712.  The examiner can normally be reached on 8am to 5pm, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JIANGENG SUN
Examiner
Art Unit 2661



/Jiangeng Sun/Examiner, Art Unit 2661